Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate to glass Christmas tree ornaments exported from the Western Zone of Germany and entered at the port of New York.
Counsel for the respective parties have submitted these cases on stipulated facts which establish that export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for appraisement of the merchandise in question, and that such statutory value in each case is the appraised value, less the amounts added under duress, packing included, and I so hold. Judgment will be rendered accordingly.